Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 2,
2020




                                         In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00519-CR


                          AARON JAQUES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1391641


                          MEMORANDUM OPINION

      Appellant Aaron Jaques signed and filed a written request to withdraw his
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2